Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 07/12/2022. Claims 1-8 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi (JP 2012-153318 A) in view of Hirano (JP 2007-210384 A).
Regarding claim 1, Mizuguchi teaches a motorcycle pneumatic tire (Para. [0014]) comprising a pair of bead portions (Fig. 2, Ref. Num. 1), a pair of side wall portions continuously extending on the respective bead portions (Fig. 2, Ref. Num. 2),  5a tread portion toroidally extending between the side wall portions (Fig. 2, Ref. Num. 3), at least one carcass reinforcing the respective portions between the pair of the bead portions (Fig. 2, Ref. Num. 4), and a designated rotation direction when mounted on a motorcycle (Para. [0016]) wherein the motorcycle pneumatic tire further comprises, on its ground-contact surface, a first 10inclined groove extending (Fig. 3, Ref. Num. 8) on a tire width-direction outer side from the vicinity of a tire equator (Fig. 3, Ref. Num. CL) and being inclined in the same direction as the tire rotation direction and a short groove (Fig. 3, Ref. Num. 13) arranged on an extension of a tire width-direction outer end of the first inclined groove. The segment of the first inclined groove marked 6 extends in the tire rotation direction as shown in figure 3 and since rotation direction is intended use and the tire can rotate either direction, the segment 7 can also be considered angled in the rotation direction if the tire rotates the other direction. As the claim is broad, the inclined groove will have groove segments 6 or 7 that are inclined in the tire rotation direction and satisfy the claims as the claims do not require the entire groove to be inclined in the rotation direction. 
Mizuguchi also teaches that the tire width-direction outer end of the first inclined groove (Fig. 3, Ref. Num. 7d) is positioned in the 15vicinity of a point at 1/4 of a tread width TW (Fig. 3, the outer end of area Q) from the tire equator on the tire width-direction outer side, an inclination angle of the first inclined groove with respect to a tire circumferential direction increases toward the tire width-direction outer side (Fig. 3, Ref. Num. 8), and a tire width-direction inner end of the short groove is positioned in a range of 1/4 to 5/16 of the tread width TW from the tire equator on the tire width-direction outer side (Fig. 3). While Mizuguchi doesn’t explicitly teach that the inner end of the short groove is in a range of ¼ to 5/16 of the TW from the tire equator, Mizuguchi does clearly show that the inner end of the short groove is in the middle of section R, which ranges from ¼ to 6/16 of the TW from the tire equator, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inner end of the short groove be positioned in a range from ¼ to 6/16 of the TW from the equator. However, Mizuguchi does not teach that an angle formed by a groove wall of the outer end of the first inclined groove is larger than an angle formed by a groove wall of the inner end of the short groove.
In an analogous art, Hirano teaches a motorcycle tire (Para. [0015]) with a designated rotation direction (Para. [0019]) where the groove walls of the groove on motorcycle tires are formed so that the angle (Fig. 3, Ref. Num. θa) formed by the leading groove wall (Fig. 3, Ref. Num. 12a) is larger than the angle (Fig. 3, Ref. Num. θb) of the trailing groove wall (Fig, 3, Ref. Num. 12b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mizuguchi with Hirano in order to form the grooves of Mizuguchi so that the angle of the groove wall on the leading side of the groove will be larger than the angle off groove wall on the trailing side. This modification will increase the block rigidity on the trailing side which will improve traction performance (Para. [0019]). It would have been obvious to modify all the grooves of Mizuguchi to have the different angled trailing and leading walls to obtain the benefits of improved traction performance. When this modification is made, both the inclined groove and the short groove will have a leading wall angled at one angle, θa, and a trailing wall angled at another angle, θb. Those walls will continue towards the outer end portion of the inclined groove and the inner end portion of the short groove. Therefore, at the end portions of the groove, the inclined groove will have a leading wall angled at θa and the short groove will have trailing wall angled at θb, where θa > θb. As the claim broadly require “a groove wall of the tire width-direction outer end of the first inclined groove” and “a groove wall of the tire width-direction inner end of the short groove”, these trailing and leading walls read on the claim limitations.
Regarding claim 2, Hirano teaches that the angle of θa is in a range of 15 degrees to 45 degrees (Para. [0019]) with respect to the tire radial direction. Hirano does not expressly disclose a value of 40 degrees to 50 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of θA within the claimed range since Hirano discloses the angle of θa as between 15 degrees and 45 degrees (Para. [0019])), said range overlapping the claimed range. Hirano also teaches that the angle of θb is in a range of 0 degrees to 15 degrees (Para. [0019]). Hirano does not expressly disclose a value of 15 degrees to 25 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of θB within the claimed range since Hirano discloses the angle of θb as between 0 degrees and 15 degrees (Para. [0019]), said range overlapping the claimed range.
Regarding claims 3 and 4, Hirano teaches that the outer end of the first inclined grove (Fig. 3, Ref. Num. 7d) is located at ¼ of a tread with from the center line and the inner end of the short groove is between ¼ of the tread with and 3/8 of a tread width from the center line (Fig. 3, Ref. Num. R). That would mean that the inner end of the short groove is less than 25% of a tread half width from the outer end of the first inclined groove in a tire width direction. Hirano does not expressly disclose a value of 7% to 13%; however, it would have been obvious to a person of ordinary skill in the art to configure the distance between the outer end of the first inclined groove and the inner end of the short groove within the claimed range since Hirano discloses the distance between the outer end of the first inclined groove and the inner end of the short groove as less than 25% (Fig. 3, Ref. Num. R), said range overlapping the claimed range.
	Regarding claim 5, Mizuguchi teaches that the region of the tire from 1/8 to ¼ of the tread width from the tire equator on the outer side is region Q and the region from ¼ to 3/8 of the tread width from the tire equator on the outer side is region R. The number of grooves in each region is determined based off the method on page 9, lines 11-20 of the instant specification. The region Q has three grooves arranged inside: segment 10 of groove 12, segment 7 of groove 8, and groove 9. The region R also has three grooves arranged inside: segment 11 of groove 12, groove 13, and groove 9. The region S has one groove arranged inside: groove 13. Segment P has one groove arranged inside: groove 8. As theses regions are mirrored on both sides of the tire, the two regions Q and R have three grooves arranged on the ground-contact surface which is the most of any region.
Regarding claim 6, Mizuguchi teaches that the pitch number of the main grooves is 6 to 16 (Para. [0031]) , which means that there are 6 to 16 pitches of the groove pattern on the circumferential length of the tire. Since each pitch only has one first inclined groove, that would mean the arrangement pitch is between 1/6 and 1/16. Mizuguchi does not expressly disclose a value of 1/15 to 1/22; however, it would have been obvious to a person of ordinary skill in the art to configure the arrangement pitch within the claimed range since Mizuguchi discloses the arrangement pitch as between 1/6 and 1/16 (Para. [0031]), said range overlapping the claimed range.
	Regarding claim 7, Mizuguchi teaches a second inclined groove (Fig. 3, Ref. Num. 12) and a third inclined groove (Fig. 3, Ref. Num. 9) that are inclined in the same direction as the tire rotation direction as the tire can rotate in either direction and they have an inclination angle that increases towards the tire width-direction outer side.	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi (JP 2012-153318 A) in view of Hirano (JP 2007-210384 A) as applied to claim 7 above, and further in view of Shibamoto (US 2013/0228256 A1).
Regarding claim 8, Mizuguchi in view of Hirano does not teach decorative grooves.
In an analogous art, Shibamoto teaches a motorcycle tire (Para. [0012]) that includes inclined narrow grooves (decorative grooves) (Fig. 2, Ref. Num. 11) that connect circumferentially adjacent inclined grooves that has a depth between 0.3 mm and 0.7 mm (Para. [0038]). Shibamoto does not expressly disclose a value of 0.2 to 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the decorative groove within the claimed range since Shibamoto discloses the depth of the inclined narrow grooves as between 0.3 mm and 0.7 mm (Para. [0038]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mizuguchi and Hirano to add inclined narrow grooves with a depth of 0.3mm to 0.7 mm to connect circumferentially adjacent grooves. This modification will improve heat dissipation (Shibamoto; Para. [0035], [0038]) and could be used to connect grooves of Mizuguchi such as 9 and 7, 9 and 13, 11 and 7, etc. to gain those benefits.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the inclined groove of Mizuguchi is v-shaped therefore the groove segment 7 is inclined in the opposite direction of the tire rotation. As the claim is broad, the inclined groove will have groove segments 6 or 7 that are inclined in the tire rotation direction and satisfy the claims as the claim does not require the entire groove to be inclined in the tire rotation direction. Further, tire rotation direction is intended use and even though the figures show a tire rotation where segment 6 is inclined in the same direction, the tire can also rotate the other direction in which segment 7 will be inclined in the same direction so the groove will always be inclined in the tire rotation direction regardless of which direction it rotates.
Applicant argues that the different angled groove walls of Hirano are on the same groove and do not meet the requirements of a groove wall of the first inclined groove and a groove wall of the short groove being inclined at different angles. It would have been obvious to modify all the grooves of Mizuguchi to have the different angled trailing and leading walls to obtain the benefits of improved traction performance. When this modification is made, both the inclined groove and the short groove will have a leading wall angled at one angle, θa, and a trailing wall angled at another angle, θb. Those walls will continue towards the outer end portion of the inclined groove and the inner end portion of the short groove. Therefore, at the end portions of the groove, the inclined groove will have a leading wall angled at θa and the short groove will have trailing wall angled at θb, where θa > θb. As the claim broadly require “a groove wall of the tire width-direction outer end of the first inclined groove” and “a groove wall of the tire width-direction inner end of the short groove”, these trailing and leading walls read on the claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobori (US 2019/0168543 A1) teaches a motorcycle tire with a first inclined groove and short groove as well as a second and third inclined groove and decorative grooves.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749